Citation Nr: 1008307	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-10 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital from 
September 27, 2007, to September 29, 2007.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Gainesville, 
Florida.  


FINDINGS OF FACT

1.  The Veteran has Medicare coverage.  

2.  The treatment at issue was not for an adjudicated 
service-connected disability or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  The Veteran does 
not have a total disability permanent in nature from a 
service-connected disability.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital from 
September 27, 2007, to September 29, 2007, have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The original VCAA notice letter was sent to the Veteran in 
April 2008.  In November 2008, he was sent a letter informing 
him of the criteria for substantiating his claim.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in February 2009.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
pertinent medical records and bills have been obtained.  The 
Veteran has had a hearing.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

There are two bases for payment or reimbursement of medical 
expenses that have not been previously authorized.  

The provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
provide for payment or reimbursement of unauthorized medical 
expenses for the treatment of adjudicated service-connected 
disabilities, non-service-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability, or any disability of a Veteran who has 
a total disability permanent in nature from a service-
connected disability.  The evidence in this case shows that 
the Veteran is rated as 50 percent disabled by a service-
connected anxiety neurosis.  That is the only disability that 
has been adjudicated as service-connected.  The medical 
reports in this case show that the hospitalization at issue 
was for a non-service-connected heart disease.  There is no 
evidence that the heart disease was associated with or 
aggravated the service-connected anxiety neurosis.  Thus, the 
hospital treatment in July 2007 does not qualify for payment 
or reimbursement under the provisions of 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.  

Payment or reimbursement may also be made under the 
Millennium Health Care Act.  This Act provides that VA will 
be the payer of last resort for Veterans who usually get 
their care at a VA medical center.  The Act has several 
requirements including that the Veteran have no entitlement 
to care or services under a health plan contract.  
38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  A 
health plan contract is specifically defined, by the law as 
well as the implementing regulation, to include an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c) or established by section 1831 of that Act 
(42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 
38 C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c refers to 
Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part 
B.  That is, the law and regulations specifically exclude 
payment under the Millennium Act if the Veteran has coverage 
under either Medicare Part A or Medicare Part B.  

In a letter dated in January 2009, the Veteran stated that he 
did not have Medicare insurance.  However, the record 
contains a report showing that the amount paid under Medicare 
Part A was $5, 216.86.  At his December 2009 hearing, the 
Veteran gave sworn testimony to the effect that insurance had 
paid at least part of the bills related to this 
hospitalization.  This sworn testimony is credible and 
supported by the record.  Consequently, the Board finds the 
preponderance of evidence shows that the hospitalization at 
issue was covered, at least in part, by a health care 
contract.  This coverage precludes the payment or 
reimbursement of the bill.  

Since the claimed payment is barred by law, the Board need 
not address the other requirements, including whether the 
situation was an emergency.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital from September 27, 2007 to 
September 29, 2007 is denied.   



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


